Citation Nr: 1721488	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  07-05 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for fibromyalgia. 

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for a bone disease.

4.  Entitlement to service connection for sleep disturbance, to include as secondary to fibromyalgia.

5.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as secondary to fibromyalgia.

6.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to fibromyalgia.

7.  Entitlement to a compensable evaluation for a left torso burn scar.

8.  Entitlement to a compensable evaluation for a scar, residuals of a laceration of the right middle finger.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1974 to July 1976 with subsequent service in the Puerto Rico National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction currently lies with the RO in Boston, Massachusetts.

The matters were previously before the Board in December 2008, when they were remanded for further development.  They have now been returned to the Board for appellate consideration.

In January 2008, the Veteran testified before a Veterans Law Judge who is currently unavailable to participate in a decision in the Veteran's appeal.  A transcript of that hearing is of record.  In January 2017 the Board informed the Veteran of the unavailability of the Veterans Law Judge and that he is entitled to another Board hearing with a different Veterans Law Judge if he chooses.  The Veteran was also notified that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not want another hearing and would proceed with adjudicating his appeal.  The Veteran did not respond to the letter.  Therefore, the Board will proceed with appellate consideration.

Also, the record reflects that the Veteran was previously represented by a private attorney who withdrew from representation in January 2017.  The Veteran has not appointed another representative since that time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the claim file, the Board finds that further development is required to comply with VA's duty to assist the Veteran in fully developing the facts pertinent to the issues on appeal.  38 C.F.R. § 3.159.  

With respect to the service connection issues on appeal, the Veteran argues that his disabilities are due to or related to exposure to herbicides and other chemicals during his active duty service with the Army.  In numerous statements and during his hearing before a Decision Review Officer (DRO) in September 2006 and his hearing before the Board in January 2008, the Veteran has continuously and consistently claimed that during his active duty service with the Army, he was exposed to herbicides and other chemicals, while in training in Fort Jackson, South Carolina, and Fort Polk, Louisiana.  Service personnel records confirm that the Veteran was in training at Fort Jackson from approximately August 1974 to November 1974, and at Fort Polk from approximately November 1974 to January 1975.  His primary military occupational specialty (MOS) was Infantryman.  

A review of the record reveals that in January 2006, the RO made a general request (VA 21-3101 Request for Information) for records showing exposure to herbicides and a negative response was received.  The Veteran was also sent a letter in January 2006 requesting details on his alleged exposure.  

The Veteran has provided some details regarding his exposure to herbicides and other chemicals.  During his September 2006 DRO hearing and his January 2008 Board hearing, the Veteran stated that he was sent to Fort Polk in 1974 along with other soldiers going to Vietnam.  He underwent training with different gases and would sometimes go into a gas chamber and have to take his mask off.  During a September 2009 VA pulmonary examination, the Veteran indicated he was exposed to toxic gases during gas mask training at Fort Jackson when he was ordered to remove his mask when in a room filled with gas.  Two weeks later, he was ordered to climb a hill exposed to gas.  The VA physician assessed that while cigarette smoking was the greatest cause of the Veteran's diagnosed COPD, "his gas exposures may have contributed" to some airway injury and irritation.

No further attempts have been made regarding verification of the Veteran's possible exposure to chemicals while stationed at Fort Jackson or Fort Polk.  Although the record reflects that the Veteran did not serve in the Republic of Vietnam, and there is no presumption of herbicide exposure for Veterans who served at Fort Jackson or Fort Polk, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in vicinity other than the Republic of Vietnam or along the DMZ in Korea during the Vietnam era.  In light of the Veteran's contentions, as well as the findings in the September 2009 VA pulmonary treatment report, the Board finds that another remand of this claim is necessary to perform all development required to confirm his possible exposure to chemicals while stationed at Fort Jackson and Fort Polk during 1974.  This additional development should include, but is not be limited to, contacting the Department of the Army, Department of Defense, and/or any other appropriate agencies that might have verifying information. 

If after the development conducted on remand, the Veteran's records confirm his contentions regarding exposure to either herbicides or other chemicals, supplemental medical opinions should be obtained.  38 C.F.R. § 3.159 (c)(4).

Regarding the issues of the disability ratings of the left torso burn scar and residuals of a laceration of the right middle finger scar, the Board's previous December 2008 remand directed that the Veteran be afforded a VA examination to determine the severity of his scars.  The Veteran was afforded a VA examination in September 2009.  However, considering that more than seven years have passed since that last examination; the Board finds that the medical evidence is not sufficient upon which to decide the increased rating claims and a remand is warranted for a new VA examination to ensure that the record contains evidence showing the current severity of the Veteran's service-connected left torso burn scar and residuals of a laceration of the right middle finger scar.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).      

Considering that the issues on appeal are being remanded for other development, and considering that the VA treatment records in the claims file are only up to March 2014, updated VA treatment records should be obtained and associated with the claim file.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain and associate with the claim file all updated VA treatment records from March 2014 to the present.  

2.  The AOJ should comply with the provisions of VA's Adjudication Procedure Manual, and take appropriate steps to attempt to verify the Veteran's claimed exposure to herbicides at Fort Jackson from approximately August 1974 to November 1974, and at Fort Polk from approximately November 1974 to January 1975.

3.  Also, perform all development necessary for confirmation of the Veteran's possible exposure to other toxic chemicals while stationed at Fort Jackson and Fort Polk.  Development may include, but is not limited to, contacting the Department of the Army, Department of Defense, and/or any other appropriate agencies.

4.  If herbicide or other chemical exposure is verified, the AOJ should obtain supplemental medical opinions regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's fibromyalgia, COPD, bone disease, sleep disturbance, CFS, and IBS are related to his active duty service or active duty for training, to include any herbicide or chemical exposure.

Additionally, if it is found that the Veteran's fibromyalgia is related to service, additional opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's fibromyalgia caused or aggravated his sleep disturbance, CFS, and IBS must be obtained.   

The opinion provider(s) must review the claim folder and pertinent medical records, including any new information obtained as a result of the efforts described in these instructions.  A rationale for all opinions expressed must be provided.

5.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of his left torso burn scar and residuals of a laceration of the right middle finger scar.  The examiner must review the claim file.  All indicated studies should be performed.  The examiner should identify all symptoms and impairments associated with the left torso burn scar and residuals of a laceration of the right middle finger scar, noting their frequency, severity of symptoms, size, characteristics, and limitation of function of the scars.

6.  After completing the above actions, and any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

